U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Amendment No.1 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Axim International Inc. (Exact name of registrant as specified in its charter) Nevada 27-4029386 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 245 East Liberty Street, # 200 Reno, NV 89501 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 597-8899 Facsimile number: (702) 479-7113 Copies to: Browngate Corporate Services Inc. 6623 Las Vegas Boulevard South, Suite #255 Las Vegas, Nevada 89119 Telephone Number: (888) 597-8899 Facsimile Number: (702) 479-7113 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Exchange Act: Title of each class Name of Exchange on which to be so registered each class is to be registered Common Stock, $0.0001 N/A Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x 1 EXPLANATORY NOTE We are voluntarily filing this General Form for Registration of Securities on Form 10 to register our common stock, par value $0.0001 per share (the “Common Stock”), pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. Unless otherwise noted, references in this registration statement to the “Registrant,” the “Registrant,” “we,” “our” or “us” means Axim International Inc. Our principal place of business is located at 245 East Liberty Street, Suite 200, Reno, NV 89501. Our telephone number is (888) 597-8899. FORWARD LOOKING STATEMENTS There are statements in this registration statement that are not historical facts. These “forward-looking statements” can be identified by use of terminology such as “believe,” “hope,” “may,” “anticipate,” “should,” “intend,” “plan,” “will,” “expect,” “estimate,” “project,” “positioned,” “strategy” and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control.
